COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      In re Miguel Zaragoza Fuentes

Appellate case number:    01-14-00624-CV

Trial court case number: 2014-30215

Trial court:              245th District Court of Harris County

       On July 25, 2014, relator Miguel Zaragoza Fuentes filed a petition for writ of mandamus
challenging the trial court’s July 14, 2014 order denying relator’s special appearance. The Court
requests a response to the petition for writ of mandamus from the real party in interest. It is
ordered that the response of any interested party shall be due no later than Friday, August 15,
2014.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually     Acting for the Court


Date: July 25, 2014